Title: From John Adams to John Langdon, 24 January 1813
From: Adams, John
To: Langdon, John



Dear Sir
Quincy January 24. 1813

I feel an irresistible propensity to compare notes with you, in order to ascertain, whether your memory and mine coincide, in the recollection of the circumstances of a particular Transaction in the History of this Country.
As it lies in my mind, Captain John Manly applied to General Washington in Cambridge in 1775, informed him that British Transports and Merchant Ships were frequently passing and repassing unarmed, and asked leave to put a few Guns on board a Vessel to cruise for them. Washington, either Shrinking from the boldness of the enterprize, or doubting his Authority, prudently transmitted the information to Congress in a Letter. When the Letter was read many members Seemed much Surprized: but a motion was made and seconded to commit it to a Special Committee. Opposition was made to this motion and a debate ensued; but the motion prevailed by a Small Majority. The committee appointed were John Langdon, Silas Deane and John Adams. We met and at once agreed to report a resolution authorizing General Washington to fitt and arm one or more Vessells for the purpose. A more animated  Opposition and debate arose upon this report but the Resolution was carried by a Small Majority. Under the Authority of this Resolution Washington fitted out Manley, who soon brought in Several Prizes, the most important of which was that Transport loaded with Soldiers, Arms, Ammunition, and that immortal Mortar, which was called the Congress and finally drove the British Army out of Boston and their Fleet out of the harbour. This Splendid Success inspired new Courage into Congress. They appointed a new Committee consisting of Yourself, Governor Hopkins, Richard Henry Lee, Mr Gadsden and me to purchase Arm equip Officer and Man Ships. We met every Night, and in a Short Time had The Alfred, Columbus, Cabbots Andrew Doria Providence &c at Sea under Commodore Hopkins. The Naval Enterprize of Congress increased fast. They Soon appointed a Commitee of One from each State of whom you was one and ordered Twelve Frigates to be built.
My Recollection has been excited by late Information from Philadelphia that Paul Jones has written in his Journal “My hand first hoisted The American Flagg” and that Captain Barry used to Say that “the first British Flagg Struck to him” Both these vain Boasts, I know to be false, and as You know them to be So; I wish to have your Testimony to corroborate mine.
It is not decent nor just, that those emigrant Foreigners of the South Should falsely arrogate to themselves merit that belongs to New England Sailors Officers and Men.
Wishing you a healthy pleasant Year I remain / your old Friend

John Adams